 Case: 5:13-cr-00109-KKC Doc #: 108 Filed: 07/07/20 Page: 1 of 3 - Page ID#: 279




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                CENTRAL DIVISION
                                   LEXINGTON


 UNITED STATES OF AMERICA,                              CRIMINAL NO. 5:13-109-KKC

       Plaintiff,


 V.                                                       OPINION AND ORDER


 MICHAEL SHAWN SMITHA,

       Defendant.



                                          *** *** ***

       This matter is before the Court on Defendant’s motion for compassionate release. On

October 4, 2019, Defendant Michael Shawn Smitha was sentenced to 18 months

imprisonment pursuant to a judgment for revocation of supervised release. (DE 102.)

Defendant is currently incarcerated at the Federal Correctional Institution, Elkton (“FCI

Elkton”). (DE 107 at 3.) On June 25, 2020, Defendant filed a motion expressing his concerns

about the disease caused by the novel coronavirus, COVID-19, and requesting that the Court

either release him from custody or reduce his sentence. (DE 105.)

       18 U.S.C. § 3582(c)(1)(A) allows a court, upon a proper motion, to modify a term of

imprisonment and grant what is commonly referred to as “compassionate release.” Prior to

the First Step Act, PL 115-391, 132 Stat 5194 (Dec. 21, 2018), a motion for compassionate

release could only be brought by the director of the Bureau of Prisons, not the defendant. See

18 U.S.C. § 3582(c)(1)(A) (2017). The First Step Act amended § 3582(c)(1)(A) to allow a

defendant to file a motion for such relief on his own, but only if he has first “fully exhausted

all administrative rights to appeal a failure of the Bureau of Prisons to bring a motion on the

                                               1
 Case: 5:13-cr-00109-KKC Doc #: 108 Filed: 07/07/20 Page: 2 of 3 - Page ID#: 280




defendant’s behalf” or if 30 days have lapsed since the warden of the defendant’s facility

received the defendant’s request to file a motion on his behalf, whichever is earlier. 18 U.S.C.

§ 3582(c)(1)(A); PL 115-391, 132 Stat 5194 § 603 (Dec. 21, 2018). The Sixth Circuit has

recently reaffirmed that a judge cannot make any exceptions to the requirement that

prisoners comply with the statutory conditions prior to being granted court relief, because

“[n]othing in § 3582(c)(1)(A) suggests the possibility of judge-made exceptions.” United States

v. Alam, 960 F.3d 831, 834 (6th Cir. 2020).

       Defendant claims in his motion that he was “turned down by Mark Williams[,] warden

of FCI Elkton.” (DE 105.) However, Defendant makes no mention of any effort to appeal the

denial of the initial request made to the staff at his facility. As outlined in 28 C.F.R. §

542.15(a) (“Administrative Remedy Program – Appeals”) –

              An inmate who is not satisfied with the Warden’s response may
              submit an Appeal on the appropriate form (BP-10) to the
              appropriate Regional Director within 20 calendar days of the
              date the Warden signed the response. An inmate who is not
              satisfied with the Regional Director’s response may submit an
              Appeal on the appropriate form (BP-11) to the General Counsel
              within 30 calendar days of the date the Regional Director signed
              the response… Appeal to the General Counsel is the final
              administrative appeal.

See also U.S. Department of Justice, Federal Bureau of Prisons, Compassionate

Release/Reduction in Sentence: Procedures for Implementation of 18 U.S.C. §§ 3582 and

4205(g) (Jan. 17, 2009) https://www.bop.gov/policy/progstat/5050_050_EN.pdf; United States

v. Brummett, No. 6:07-CR-103-DCR, 2020 WL 1492763, at *1-*2 (E.D. Ky. Mar. 27, 2020).

Because Defendant apparently did not seek an appeal of the denial of his request through

the Administrative Remedy Program, the Court cannot find that he has exhausted his

administrative rights and, therefore, the Court may not grant the relief that he seeks. See

Alam, 960 F.3d at 834.



                                               2
Case: 5:13-cr-00109-KKC Doc #: 108 Filed: 07/07/20 Page: 3 of 3 - Page ID#: 281




      Accordingly, the Court hereby ORDERS that Defendant’s motion for compassionate

release (DE 105) is DENIED.

      Dated July 07, 2020




                                         3
